Citation Nr: 0512278	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic obstructive 
lung disease, to include emphysema and shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from August 1949 to September 
1952 and from May 1954 to November 1959.

This appeal arises from a May 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans' Affairs which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for chronic obstructive 
lung disease.

In March 2005, a hearing was held at the Board of Veterans' 
Appeals before the undersigned Veterans' Law Judge.


FINDINGS OF FACT

1.  In an unappealed decision dated April 1995, the RO denied 
the veteran's claim that new and material evidence had been 
submitted to reopen a claim for service connection for 
chronic obstructive lung disease.  The veteran was notified 
of the decision by letter dated in April 1995, but an appeal 
was not perfected.

2.  Evidence received since the RO's April 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, fails to raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's April 1995 decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for chronic obstructive lung 
disease, became final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
RO's April 1995 decision denying the veteran's claim; thus, 
the claim for service connection for a chronic obstructive 
lung disease remains final.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim of entitlement to 
service connection for chronic obstructive lung disease was 
submitted in February 2002 and, therefore, the cited version 
of the regulation applies.

The most recent and final denial of this claim was the RO's 
decision dated April 1995.  The veteran was notified of that 
decision and his appeal rights by letter dated that same 
month.  He did not appeal.  Therefore, the April 1995 rating 
decision remains final, and the Board must determine if new 
and material evidence has been submitted since the RO's April 
1995 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO denied 
the veteran's claim to reopen his service connection claim 
because he had not submitted new and material evidence of 
chronic obstructive lung disease in service.  

The evidence in the claims file at the time of the RO's April 
1995 decision included service medical records.  The records 
do show treatment for breathing problems and chest colds.  A 
January 1950 clinical record indicates that the veteran had 
laryngitis "with a history of complete obstruction."  An 
enlistment examination dated May 1954 notes that the veteran 
had a tracheotomy scar from treatment for laryngeal 
diphtheria as a child.  A chest X-ray showed negative results 
and no other sequelae were noted.  In January 1955, the 
veteran complained of chest pain aggravated by deep 
breathing.  A December 1956 clinical note indicates "minimal 
pleural."  While the remainder of the note is illegible, it 
clearly refers to a problem with the veteran's lung or chest 
tissue.  In addition, the veteran had several colds, fevers, 
and throat infections during active duty.   An October 1958 
note refers to a recent hospitalization for fever with 
unknown origins.  The veteran had an upper respiratory 
infection.  Nevertheless, the veteran's October 1959 
separation examination does not indicate current breathing or 
lung problems and a chest X-ray was negative for findings of 
disease.

Post service, a January 1992 hospital record form Halifax 
Medical Center shows that the veteran was admitted with chest 
pains.  A treating physician noted a pleuritic component to 
the pain.  The veteran was diagnosed with moderately severe 
chronic obstructive pulmonary disease.  In July 1993, the 
veteran underwent a VA examination.  The examiner reported 
that the veteran said he began to have shortness of breath 
and coughing while serving in Korea.  The problem continued 
to worsen throughout the years and he was recently diagnosed 
with emphysema.  The examiner noted that the veteran has been 
a smoker for many years.

In August 1993, the RO denied the veteran's claim for service 
connection for chronic obstructive lung disease, explaining 
that the veteran's upper respiratory disease in service was 
acute and resolved without residuals.  The RO found no 
evidence to relate the veteran's current chronic obstructive 
lung disease to his period of active service.  Subsequently, 
the veteran submitted private medical records dated December 
1993 to January 1994 showing that the veteran was disabled 
after treatment for rectal cancer.  Theses records do not 
discuss the veteran's lung disease.  In July 1994, the 
veteran filed a claim to reopen his claim for service 
connection for chronic obstructive lung disease.  The claim 
to reopen was denied in April 1995 and the veteran appealed 
the decision.

Since the RO's April 1995 decision, the claims file includes 
VAMC records from September 1977 to November 1977 showing 
treatment for reflux disease.  The veteran's lungs were clear 
on examination.  In addition, the file contains VAMC records 
from September 2001 to February 2002 showing treatment for 
chronic obstructive lung disease.  

Finally, since the RO's last final decision, the veteran has 
submitted an Internet article about emphysema indicating that 
the two main causes of the disease are tobacco smoke and a 
condition called alpha-1 antitrypsin.  The article also 
states "other causes are thought to include air pollution 
and long-term exposure to toxic chemicals."  In addition, in 
March 2005, the veteran testified in a hearing before the 
undersigned Veterans' Law Judge.  He explained that he was 
hospitalized for breathing problems twice while serving in 
Korea.  The veteran reported that the temperature was 
extremely cold and the servicemen used a heater filled with 
diesel fuel to warm their tent.  The tent filled with smoke 
every night.  In addition, the veteran alleges participation 
in combat, reporting that when the servicemen fired their 
tanks, the vehicles filled with burnt powder and smoke.

The Board finds that new and material evidence has not been 
presented.  Specifically, although the submitted evidence is 
new, it is not material under the regulations because the 
evidence does not relate to an unestablished fact.  None of 
the veteran's post-service medical records indicate that his 
chronic obstructive lung disease or emphysema is related to 
his active service.  While the article submitted by the 
veteran indicates multiple possible causes of emphysema, it 
is not evidence that the veteran's emphysema is related to 
his service.  Accordingly, this evidence does not pertain to 
the evidentiary defect that was the basis for the RO's April 
1995 decision.  

The Board has also considered the veteran's hearing testimony 
submitted in support of his argument that his current lung 
disease originated in service.  However, the veteran's 
statements are not competent evidence of a nexus between the 
claimed condition and his service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999) (lay statements on medical issues are insufficient 
to constitute new and material evidence).  

The Board has also considered the veteran's allegations of 
combat.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  As an initial matter, the Board does not find 
evidence that the veteran participated in combat in his DD 
214s.  However, even if such evidence were found, it would 
not be sufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Thus, even if the Board were to concede that the 
veteran participated in combat, it would only substantiate 
the veteran's claim that he was hospitalized in service for 
breathing problems.  It would not be evidence that the 
veteran's current lung disease began in service.  Moreover, 
both the veteran's DD 214s and service medical records 
showing hospitalization were reviewed by the RO before the 
April 1995 decision.

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating the 
claim and is not material.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  Therefore, the claim is not reopened.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  The veteran's 
claim to reopen was made in February 2002.  Thus, the VCAA 
applies in this case.

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim. Id. This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the veteran VCAA notice 
letters in March 2002, May 2003, and September 2003 that 
informed him of the type of information and evidence 
necessary to establish a claim to reopen. In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC) he was provided with specific information as 
to why these particular claims were being denied, and of the 
evidence that was lacking. 

As for elements (2) and (3), the Board notes that the RO's 
May 2003 and September 2003 letters, along with the SOC, 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA. More specifically, the SOC explained that VA would 
help him get such things as medical records, employment 
records, or records from other Federal agencies, and the VCAA 
letters informed him that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's May 2003 and September 2003 letters contained a 
specific request that the veteran provide additional evidence 
in support of his claims. He was asked to tell VA about any 
other records that might exist to support his claims. In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an August 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant. However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above. Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied. Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless. 
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).


B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC) as well as private 
and VA medical treatment records.   The veteran was also 
afforded a VA examination for the disability at issue, 
although the examiner did not offer an opinion as to the 
etiology of the disability.  However, a remand for another 
opinion is not necessary to decide the claim as the veteran 
has not offered new and material evidence.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  Accordingly, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
chronic obstructive lung disease, to include emphysema and 
shortness of breath, is not reopened.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


